Title: Abigail Adams to Mary Smith Cranch, 20 April 1792
From: Adams, Abigail
To: Cranch, Mary Smith


My dear sister
Philadelphia April 20th 1792
I have just received your kind Letter as I was about to write to you to inform you that we proposed Sitting out on our journey on monday or twesday next. the weather has been so rainy that I have not been able to ride So often as I wishd in order to prepare myself for my journey, and how I shall stand it, I know not. this everlasting fever still hangs about me & prevents my intire recovery. a critical period of Life Augments my complaints I am far from Health, tho much better than when I wrote you last. I see not any company but those who visit me in my chamber nor have I once been out of my carriage, but to see my Friend mrs dalton who was sick before I got well, tho not till I was so much better as to do without her kind care. cousin Betsy smith has been with me for the greatest part of the Time the last Month, and a good child She is, tender and affectionate as her good Mother was. I thank you for your care about my things. we have sent last week to Boston by the Brigg Isabella a number of Boxes & Barrels. they are addrest to the care of J Q A. but I wish you to ask the dr to be so kind as to see that a carefull Team brings them to Braintree, & that Hay or straw is put into the cart, or the things will get Broken. the Bill of laiding was inclosed to mr Adams. I shall send by the Brig Maria my Trunk of cloaths &c she is now here. I am glad to hear that Spring is forward as I hope to find the Roads good in concequence of it, but I always fear for the fruit. if the things you mention could be accomplishd before we arrive, it would be a great relief to me— I am grieved for my dear sister shaw, tho I have not been able to write and tell her so, for I was seazd with an inflamation in one of my Eyes when I was first taken sick which has not yet left me. I could not bear a light in the Room, nor even the fire to Blaize. it is much better—but writing reading or sewing are all painfull to me mr Adams has not had any return of his Ague but lives in continual apprehension. Thomas is thin & pale but does not complain. we must leave him on account of his studies yet it will be with apprehensions that I shall hear of his being sick— I do not particuliarly recollect any thing I want, you know as well I & better for you provided for me before. if you go to Boston I should like to have a pr of Brass Andirons at about 8 dollors price, Tongues & shovel proper for my best Room but you need take no extra trouble for them. you will be So good as to have the Beds aird &c if Bety is in Braintree She may be engaged for to stay if you think best till Cealia gets Home I shall send her by the vessel now here. I am not so perfectly easy on account of travelling Home as I should have been with Robert when he was sober, but he really got to such a pass that I have been obliged to part with him & have taken one who has not driven me more than once or twice, but I hope we shall reach Home safe— Terrible is the distress in Nyork, from the failure of many of the richest people there, and from the Spirit of Speculation which has prevaild & brought to Ruin many industerous Families who lent their Money in hopes of gain— I was mortified to See our worthy Friend stand so low on the list of senators who I had been accustomed to see stand foremost, but such is the Instability of the people. popular Leaders catch their ear and they are credulous to their own injury— in the House of Representives of the U. states matters are not going better. the Southern Members are determined if possible to Ruin the Secretary of the Treasury, distroy all his well built systems, if possible and give a Fatal stab to the funding system. in senate they have harmonized well, no unbecomeing heats or animosity. the Members are however weary & long for a recess one after an other are droping off, which gives weight to the opposite side. Many of the southern Members have written long speaches & had them printed, which has had more influence than our Nothern Friends are aware of who depending upon the goodness of their cause, have been inattentive to such methods to influence the populace. the V President, they have permitted to sleep in peace this winter, whilst the minister at war, & the Secretary of the Treasury have been their Game the Secretary of state & even the President has not escaped. I firmly believe if I live Ten years longer, I shall see a devision of the Southern & Northern states, unless more candour & less intrigue, of which I have no hopes, should prevail Should a War or any dire calamity assail us, then they would Hugg us, but politicks avaunt— my dear mrs smith has been a Month gone. it pains me to the Heart, but who of us can say, that we have not our troubles? our portion of happiness is no doubt equal to our deserts—
adieu my dear sister I hope to see you in a few weeks Remember me affectionatly to all our Friends / and believe me as ever yours
A Adams
